1

2

3

4

5

6

7

8

9
10                       UNITED STATES DISTRICT COURT
11                      EASTERN DISTRICT OF CALIFORNIA
12   EMY JOHNSTON, on behalf of herself, and      Case No. 2:17-cv-01966-JAM-EFB
     all others similarly situated, and as an
13   “aggrieved employee” on behalf of other
     “aggrieved employees” under the Labor Code   ORDER RE STIPULATION TO
14   Private Attorneys General Act of 2004,       CONTINUE DEADLINE TO FILE
                                 Plaintiff,       A MOTION FOR PRELIMINARY
15
            vs.                                   APPROVAL OF CLASS ACTION
16   HERTZ LOCAL EDITION CORP., a                 SETTLEMENT
     Delaware corporation; and DOES 1 through
17   50, inclusive,
18                          Defendant.
19

20

21

22

23

24

25

26

27

28

                                             1
          [PROPOSED] ORDER RE STIPULATION TO CONTINUE DEADLINE TO FILE A MOTION FOR
                      PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
1          Pursuant to the stipulation of the Parties and good cause appearing therefore, IT
2    IS HEREBY ORDERED THAT deadline to file motion for preliminary approval of
3    class action settlement currently set for February 17, 2020 is hereby continued by two
4    weeks to March 2, 2020.
5          IT IS SO ORDERED.
6

7
     Date: 2/14/2020                       /s/ John A. Mendez__________________
8                                          HON. JOHN A. MENDEZ
9                                          UNITED STATES DISTRICT COURT
                                           JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 2
          [PROPOSED] ORDER RE STIPULATION TO CONTINUE DEADLINE TO FILE A MOTION FOR
                      PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT
